Original opinion filed April 11, 1939.  Opinion on motion for rehearing filed June 30, 1939.  On July 19, 1939, appellants filed motions to review motions for rehearing and motions for modification of mandate.  This court will not entertain more than one motion for a rehearing, whether the case is disposed of on such a motion by changing the mandate or on a rehearing granted.  Weinhagen v. Hayes, 174 Wis. 233,178 N.W. 780, 183 N.W. 162, 187 N.W. 756; Miller v. Paine LumberCo. 202 Wis. 77, 227 N.W. 933, 230 N.W. 702; Tomberlinv. Chicago, St. P., M.  O. R. Co. 208 Wis. 30,238 N.W. 287, 242 N.W. 677, 243 N.W. 208.  The respective motions are denied without costs.
Upon the motions for rehearing the court said:
"The findings made by the trial court in each case find the date of the commencement of the continuous teaching service of each plaintiff and cover the whole period of their substitute teaching."
Appellants seem to have some misapprehension as to the intent and legal effect of the above-quoted language in view of the fact that we did not disturb the findings as made by the trial court.  The findings specifically cover the periods of the substitute teaching by each appellant preceding the respective periods of continuous teaching by each appellant. Each is entitled to include the whole period of his substitute teaching service in determining his rights and status in relation to the teachers' annuity and retirement funds.
The trial court found that appellant Blau commenced teaching as a substitute teacher in September, 1928; that appellant Rechner commenced teaching as a substitute teacher *Page 209 
in September, 1930; that appellant Leonard commenced teaching as a substitute teacher in September, 1928; that appellant Buxbaum commenced teaching as a substitute teacher in 1929; that appellant Fitzgerald commenced teaching as a substitute teacher in September 1928; that appellant Gutsch commenced teaching as a substitute teacher in February, 1930; that appellant Hamilton commenced teaching as a substitute teacher in the fall of 1927; that appellant Heyer commenced teaching as a substitute teacher in the fall of 1928; that the appellant Shannon commenced teaching as a substitute teacher in the fall of 1927; that appellant Dickinson commenced teaching as a substitute teacher in the fall of 1930.  The finding in each case sets forth the exact number of days during each school year that each appellant taught as a substitute teacher in the different public schools in the city of Milwaukee with the exception of some absences due to illness and excepting the period of thirty and one-half days during the school year 1934-35 during which the schools were closed because of a scarlet-fever epidemic.
By reference to the specific findings in each case there should be no difficulty in computing the period of substitute teaching for which the respective appellants are entitled to credit in determining their eligibility to membership in the public school teachers' annuity and retirement fund system, allowing them credit for the years of substitute teaching upon their complying with all statutory conditions and making such payments as would have accrued during the period of their substitute teaching, together with such amount of interest as will have accrued to the date of such payments.
The trial court having specifically found the number of days that each appellant taught as a substitute teacher after the commencement of his substitute teaching, the finding in each case as to the commencement of the continuous teaching service is more in the nature of a conclusion of law than it is of a finding of fact. *Page 210